 ALLIED RENDERING COMPANYGeorge Frank t/a Allied Rendering Company andTeamsters Local 107 a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America. Case 4-CA-7649(a) .The respondent shall, within 15 daysfrom the service oT the specification, if any, filean answer thereto ....May 26, 1978SUPPLEMENTAL DECISION AND ORDERBY MEMBERS PENELLO. MURPHY. AND TR:ESDALI.On November 1, 1976, the National Labor Rela-tions Board issued an Order in the above-captionedproceeding in which, in the absence of exceptionsthereto, it adopted the Administrative Law Judge'sDecision and ordered, inter alia, that Respondentmake whole Henry F. Ausberry, Jr., and Norman C.Shoemake for any loss of earnings resulting from Re-spondent's unfair labor practices against them in vio-lation of Section 8(a)( I) and (3) of the Act. On July13, 1977, the Court of Appeals for the Third Circuitentered its judgment, enforcing in full the Board'sOrder, including its backpay provisions. A controver-sy having arisen over the amount of backpay dueunder the terms of the Board's Order as enforced bythe court, the Regional Director for Region 4, onNovember 30, 1977, issued and duly served on Re-spondent by registered mail a backpay specificationand notice of hearing, setting forth certain allega-tions with respect to the amounts of backpay due thediscriminatees under the Board's Order, and notify-ing Respondent that it must file a timely answer pur-suant to the Board's Rules and Regulations, Series 8,as amended. Respondent failed to file an answer tothe specification.On February 24, 1978, counsel for the GeneralCounsel filed a Motion for Summary Judgment di-rectly with the Board. The Board, on March 9, 1978,issued an order transferring the proceeding to theBoard and Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent failed to file a response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides, in pertinent part, as follows:(c) ... If the respondent fails to file any an-swer to the specification within the time pre-scribed by this section, the Board may, eitherwith or without taking evidence in support ofthe allegations of the specification and withoutnotice to the respondent, find the specificationto be true and enter such order as may be appro-priate.The backpay specification, issued on November 30,1977. and served on Respondent by registered mail,states that Respondent shall, within 15 days from thedate of the specification, file an answer to the spec-ification with the Regional Director for Region 4.The specification further states that, to the extent theanswer fails to deny the allegations of the specifica-tion in the manner required under the Board's Rulesand Regulations, and the failure to do so is not ade-quately explained, such allegations shall be deemedto be admitted to be true and Respondent shall beprecluded from introducing any evidence controvert-ing them.Respondent has failed to respond to the Notice ToShow Cause and, therefore. the allegations of theGeneral Counsel's motion stand uncontroverted. AsRespondent has not filed an answer to the specifica-tion nor offered any explanation for its failure to doso, the allegations of the specification, in accordancewith the rules set forth above, are deemed to be ad-mitted as true and are so found by the Board.Accordingly, on the basis of the allegations of thebackpay specification. the Board finds the facts as setforth therein to be true, concludes that the net back-pay due the discriminatees, Henry F. Ausberry, Jr.,and Norman C. Shoemake, is as stated in the compu-tations of the specification, and hereinafter ordersthat payment be made by Respondent to each discri-minatee named below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,George Frank t,'a Allied Rendering Company. Phila-delphia, Pennsylvania. its officers, agents, successors,and assigns. shall make whole each of the discrimina-236 NLRB No. 58495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtees named below by payment to each of them theamount set forth adjacent to his name, plus interestas set forth in Is.is Plumbing & Heating Co., 138NLRB 716) (1962). until all backpay is paid, less thetax withholdings required by Federal and state laws:Henry F. Ausberryv, Jr.Norman C. Shoemake496$5,647.65$8,238.50